Citation Nr: 1614604	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-07 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 and in excess of 40 percent thereafter for peripheral nerve involvement of the right lower extremity with foot drop (right leg nerve disability).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Oakland, California Department of Veterans Affairs Regional Office (RO).  In March 2012, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue has been before the Board on numerous occasions.  In relevant part, in a May 2012 decision, the Board denied entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 and granted a disability rating of 40 percent, but no higher, from January 23, 2008, for peripheral nerve involvement of the right lower extremity.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's May 2012 decision regarding entitlement to an increased rating for peripheral nerve involvement of the right lower extremity and remanded the case to the Board for compliance with the Joint Motion.

Following additional development, in an April 2014 decision the Board granted a rating not to exceed 20 percent for the period between March 2, 2007 and January 22, 2008, but denied entitlement to a rating in excess of 40 percent from January 23, 2008, for peripheral nerve involvement of the right lower extremity.  The Veteran again appealed that decision to the Court.  In a September 2015 Memorandum Decision, the Court reversed the Board's finding that the Veteran's disability could not be attributed to a specific nerve, and vacated and remanded the remainder of the opinion to the Board for re-adjudication.  Since the Court did not specifically indicate the Board's prior favorable determination to award the Veteran a 20 percent rating from March 2, 2007 and January 22, 2008, remained intact - and, in fact, expressly vacated the entire Board decision - the issue on appeal, as described above, remains entitlement to a disability rating in excess of 10 percent prior to January 23, 2008 for the right lower extremity. 

The Board has not only reviewed the Veteran's claims file in the "VBMS" system, but also the Veteran's file on the "Virtual VA" system to systems to insure a complete review of the evidence.  

The Board acknowledges that an appeal on the issues of entitlement to service connection for hearing loss and a digestive disorder was recently perfected (in February 2016), but these issues have not yet been certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

In his argument to the Court, the Veteran also asserted that he should be entitled to an effective date prior to June 10, 2008 for the grant of special monthly compensation for loss of use of one foot.  Special monthly compensation was granted by the RO in a February 2013 rating decision, and an effective date of June 10, 2008 was assigned.  The Veteran did not file a timely notice of disagreement or new evidence within one year, so the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Therefore, in his arguments that the wrong effective date was assigned, the Veteran is asserting that an error was made in the February 2013 rating decision.  This issue has not yet been adjudicated by the AOJ.  Accordingly, the issue of whether the effective date assigned for entitlement to special monthly compensation for loss of right foot awarded in the February 2013 rating decision constitutes a clear and unmistakable error has been raised, and is referred to the AOJ for initial adjudication.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's right leg nerve disability resulted in moderate incomplete paralysis of the external popliteal nerve and mild incomplete paralysis of the sciatic nerve for the period from March 2, 2007 to January 22, 2008.

2.  The Veteran's right leg nerve disability resulted in complete paralysis of the external popliteal nerve with foot drop and moderate incomplete paralysis of the sciatic nerve effective January 23, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, between March 2, 2007 and January 22, 2008, for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve were met.  However, the criteria for a rating in excess of 40 percent effective January 23, 2008 for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8521 (2015).   

2. The criteria for a rating not to exceed 10 percent between March 2, 2007 and January 22, 2008, and not to exceed 20 percent effective January 23, 2008, for service-connected right peripheral nerve involvement manifested by paralysis of the sciatic nerve have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for Nerve Involvement of the Right Lower Extremity

The Veteran is seeking an increased rating for his service-connected nerve involvement of the right lower extremity.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Finally, the rule against pyramiding provides that evaluation of the same disability under multiple diagnostic codes is to be avoided.  38 C.F.R. § 4.14.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's service-connected nerve involvement of the right lower extremity (right leg nerve disability) has been assigned a rating under DC 8599-8521, based on paralysis of the external popliteal nerve, throughout the period on appeal.  From the period between March 2, 2007 and January 22, 2008 this disability has been assigned a 10 percent rating, and a higher 40 percent rating was assigned effective January 23, 2008.  

In assigning these ratings, in the prior May 2014 decision, the Board found no additional separate ratings were warranted without violating the rule against pyramiding.  38 C.F.R. § 4.14.  However, in the September 2015 Memorandum Decision, the Court suggested that separately rating the Veteran's sciatic nerve symptoms would "appear to not run afoul with the rule against pyramiding."  Accordingly, entitlement to a separate rating under DC 8520 for paralysis of the sciatic nerve will again be considered.

Diagnostic Code 8521 concerns impairment of the external popliteal (common peroneal) nerve.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; and, severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis is manifested by symptoms such as foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Complete paralysis warrants a 40 percent disability rating.  38 C.F.R. § 4.124a.  

Diagnostic Code 8520 concerns impairment of the sciatic nerve.  Mild, incomplete paralysis of this nerve warrants a 10 percent rating; moderate, incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  A maximum 80 percent rating is warranted for complete paralysis with foot dangle and drop, no active movement possible of the muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  4.124a.  

The term "incomplete paralysis" in peripheral nerve injuries such as this indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a.  

Words such as "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, VA treatment records from the Sacramento and Seattle VA Medical Centers (VAMC), dated 2006 to the present, show that the Veteran receives consistent treatment for his peripheral nerve involvement of the right lower extremity.  The 2006 VA treatment records indicate that the Veteran's pain was effectively managed with his prescribed treatment.  

A March 2, 2007 VA treatment record shows that the Veteran complained of pain which radiated from the right side of his lower back down his right gluteus region, to the right lateral calf, and resulted in numbness in the ankle.  On examination, diffuse weakness was noted in the right leg, with deep tendon reflexes of 1+ (hypoactive) at the knee and ankle.  However, gait was normal.

VA treatment records from June and November 2007 show that the Veteran's reported symptomatology was consistent with his March 2007 complaint and that examination findings had remained unchanged.  

The Veteran was afforded a VA examination in June 2007.  At that time he reported pain that radiated from his lower back to his right buttock and leg.  The Veteran reported symptoms of weakness, stiffness, intermittent swelling, instability, locking, fatigue, and lack of endurance as a result of his low back pain and the pain that radiated into his right leg.  He denied the use of crutches, braces, canes, or corrective shoes.  He reported that he was unable to work as a result of his pain and was receiving California State Disability Insurance (SDI).  He denied any incapacitating episodes over the last 12 months.  The examiner noted that a previous magnetic imaging scan (MRI) showed mild soft tissue at the right posterior disk space with peripheral enhancement likely surrounding dilated proximal S1 nerve sheath.  

On examination, the Veteran was noted to have difficulty going from a sitting to a standing position.  He walked slightly leaned forward and had an antalgic gait.  Sensory function was noted to be intact.  Deep tendon reflexes were 1+ to 2+ (hypoactive to normal) below the waist.  No sensory deficit or muscle atrophy was noted in the bilateral lower extremities.  The examiner assigned a diagnosis of S1 radiculopathy of the right lower extremity related to his service-connected back disability.  

Accordingly, VA medical records since March 2007 consistently documented the Veteran experienced peripheral nerve involvement of the right lower extremity, including weakness, hypoactive reflexes, and pain throughout the whole leg, and numbness in the ankle.  As discussed in detail in the prior Board decision, based on his hypoactive deep tendon reflexes at the knee and ankle, ankle numbness, and right leg weakness, he is entitled to a 20 percent rating under DC 8521 for moderate incomplete paralysis of the external popliteal nerve.  Although it appears the Court's 2015 Memorandum Decision vacated the prior Board decision in its entirety, the Board again finds a 20 percent rating was warranted from March 2, 2007 to January 22, 2008.  

However, in the September 2015 Memorandum Decision, the Court suggested this 20 percent rating under DC 8521 did not adequately compensate the Veteran for his symptoms above his right knee, including pain and weakness from his lower back and gluteus region.  The Court also suggested these symptoms could be specifically attributed to the Veteran's sciatic nerve impairment, and a separate rating under the sciatic nerve may not run afoul of the rule against pyramiding.  See pages 5-6.  Therefore, consistent with the Court's decision, and affording the Veteran all benefit of the doubt, the Board finds an additional separate 10 percent rating under DC 8520 for mild incomplete paralysis of the sciatic nerve is warranted effective March 2, 2007, the date the medical records first suggest the Veteran experienced pain from his lower back through his right gluteus region.  To this limited extent, the Veteran's appeal is granted.  Again, this will compensate for symptomatology above the knee, while the separate 20 percent rating will compensate for symptomatology below the knee.

A rating in excess of 10 percent under DC 8520 was not warranted prior to January 22, 2008, because the evidence does not establish he experienced moderate incomplete paralysis at that time.  Similarly, the evidence did not suggest he experienced severe incomplete paralysis of his external popliteal nerve, so a rating in excess of 20 percent under DC 8521 was also not warranted.

A January 23, 2008 VA treatment record suggested the Veteran's right leg nerve disability had increased in severity.  The Veteran sought acupuncture treatment and complained of pain, numbness, and weakness in his right lower extremity.  On examination, the right leg was noted to have decreased heel strike and decreased muscle strength.  The Veteran's provider noted that the Veteran's right leg weakness had increased; he was scheduled for an electromyography test (EMG), and a consult for an ankle-fixation orthotic (AFO) was ordered.  Subsequent VA treatment records note that the Veteran received his AFO in March 2008, which was intended to normalize his gait.  The Veteran continued to complain of pain and numbness in his right lower extremity and a diagnosis of right foot drop was consistently noted in the Veteran's medical history.  Furthermore, on the January 2014 VA examination, the Veteran was specifically noted to have complete paralysis of the external popliteal nerve.  The Board notes that the official date of diagnosis of right foot drop is not of record; however, a September 2008 VA treatment record notes that the AFO, ordered in January 2008, was for right foot drop.  

Accordingly, as discussed in detail in previous Board decisions, a 40 percent rating was assigned effective January 23, 2008 under DC 8521 for complete paralysis of the external popliteal nerve with foot drop.  Because this is highest schedular rating allowed under DC 8521, a rating in excess of 40 percent is simply not warranted under this DC.

As noted above, the Board is now awarding a separate 10 percent rating under DC 8520 to compensate for symptoms above the knee.  However, the Board has also considered whether a separate rating in excess of 10 percent for incomplete paralysis of the sciatic nerve is warranted when considering the medical evidence beginning in January 2008.  In addition to his foot drop and ankle numbness, during his January 2008 VA treatment, the Veteran also specifically identified pain in the upper buttock area, and weakness of the right leg.  The reviewing physician opined the Veteran's weakness had increased at more than one dermatome, and he was scheduled for an EMG to evaluate his radiculopathy, as discussed above.  He continued to receive consistent treatment for this disability throughout 2008.  The reviewing physician noted his ongoing complaints of pain in his lower back and right gluteus muscle region, but he specifically opined there was no new weakness or other changes.

In August 2011, he was provided with an additional VA examination.  He again reported pain in his right foot, ankle, thigh, buttock, and lower back, as well as tingling and numbness, abnormal sensation, anesthesia, and weakness.  Upon examination, the examiner noted he had generalized muscle weakness of the right lower extremity, but no muscle wasting or atrophy.  Sensory deficit was also noted from the back of the right thigh through the right foot, but reflexes were normal.  Although the examiner opined the most likely peripheral nerve involved was the superficial peroneal nerve (also known as the external popliteal nerve), she also noted that peripheral nerve examination of the sciatic nerve revealed weakness with diminished pin prick examination.

Therefore, the medical records suggest the Veteran's separate symptoms of sciatic nerve impairment also increased in severity effective January 23, 2008.  Treatment records from throughout 2008 and the report from the August 2011 VA examination suggested he experienced increased pain and weakness, with diminished pin prick sensory examination.  Affording all benefit of the doubt to the Veteran, the Board finds entitlement to a higher 20 percent rating for moderate incomplete paralysis of the sciatic nerve under DC 8520 is warranted effective January 23, 2008.  Again, this will compensate for the increased symptomatology above the knee, while the separate 40 percent rating effective this same date will compensate for the increased symptomatology shown below the knee.

The evidence does not establish the Veteran experienced moderately severe incomplete paralysis of his right sciatic nerve at any point during the period on appeal.  He was provided with an additional VA examination in January 2014.  During this time, he reported moderate symptoms of pain, numbness, and paresthesias in his right lower extremity, and the report does not suggest he experienced moderately severe symptoms.  Muscle strength of the knee was normal, and while sensation of the thigh and knee was decreased, sensation in the right upper thigh was normal, suggesting the Veteran experienced only moderate sensory impairment of the right lower extremity.  Finally, the examiner specifically opined the Veteran experienced moderate incomplete paralysis of the sciatic nerve, and did not mark the box for moderately severe incomplete paralysis.  Therefore, the report of this examination does not suggest the Veteran experienced moderately severe incomplete paralysis of the sciatic nerve.

Subsequent medical records do not suggest the Veteran's symptoms of the right leg sciatic nerve impairment increased in severity.  Accordingly, the evidence does not establish he met the criteria associated with a rating in excess of 20 percent under DC 8520 at any point during the period on appeal.

The Board has also considered assigning the Veteran a separate compensable disability rating under other Diagnostic Codes applicable to the peripheral nerves; however, such a rating is not appropriate.  The Board acknowledges that on January 2014 VA examination, the Veteran was noted to suffer various levels of impairment at the sciatic nerve, the external popliteal nerve, the musculocutaneous nerve (superficial peroneal), the anterior tibial nerve (deep peroneal), the internal popliteal nerve (tibial), and the posterior tibial nerve.  The examiner then explained all of the distal nerves noted as being involved represented branches of the sciatic nerve.  Therefore, symptoms from the Veteran's lower back through the first nerve branching may all be attributed to his sciatic nerve, as discussed above.  Symptoms below this point have been contemplated by the schedular maximum 40 percent rating assigned for complete paralysis of the external popliteal nerve with foot drop.  Accordingly, because all of the symptoms of the Veteran's right nerve impairment of the lower extremity have been contemplated in these compensable ratings now being assigned, any additional ratings would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

In summary, entitlement to a rating of 20 percent between March 2, 2007 and January 22, 2008, for paralysis of the external popliteal nerve under DC 8521 is warranted, but not a rating higher than 20 percent.  Also, a rating in excess of 40 percent effective January 23, 2008 for paralysis of the external popliteal nerve under DC 8521 is denied.  However, entitlement to a separate rating not to exceed 10 percent between March 2, 2007 and January 22, 2008, and not to exceed 20 percent effective January 23, 2008, for paralysis of the sciatic nerve under DC 8520 is granted.

Additional Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's peripheral nerve involvement of the right lower extremity are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for the peripheral nerve involvement of the right lower extremity.  As such the Board finds that the schedular ratings currently assigned encompass the symptoms and impairment shown throughout and that referral for extra-schedular consideration is not warranted.  Thun, id.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in May 2007, with subsequent February and October 2008 letters, advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The RO has obtained the Veteran's service treatment records (STRs) and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in June 2007 and August 2011 which were conducted in conjunction with a review of the Veteran's claims file and document the nature and severity of the Veteran's peripheral nerve involvement of the right lower extremity.  The Board notes that the August 2011 VA examiner provided a speculative diagnosis; however, there is no reason to doubt the credibility of the documented subjective and objective symptoms.  Therefore, the Board finds that the June 2007 and August 2011 VA examination reports are adequate reflections of the severity of the Veteran's symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, pursuant to the Board's November 2013 remand, the Veteran was afforded another VA examination in January 2014.  The January 2014 VA examination report documents the severity of the Veteran's peripheral nerve involvement of the right lower extremity in accordance with the remand directives.  

There is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that his condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174   (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case, as the Veteran has also not informed the Board of any additional medical records he wanted VA to obtain and consider in connection with his appeal.  See Veteran's January 2016 response to the Board's "90-day letter" requesting that the Board proceed with his appeal. 

Also, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the March 2012 Board hearing, the VLJ fully explained the issues on appeal, and asked questions focused on the nature and symptomatology of the disability in question, specifically as to the nature and severity of the peripheral nerve involvement of the right lower extremity.  The Veteran was represented at the hearing by an accredited representative of the Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked, or was outstanding, that might substantiate the claim; the Veteran did not identify any such evidence.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

The Board finds that all necessary development has been accomplished and therefore appellate review of the claim addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





ORDER

Entitlement to a rating not to exceed 20 percent for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521 between March 2, 2007 and January 22, 2008, is granted, subject to the laws and regulations governing payment of monetary benefits. 

Entitlement to a rating in excess of 40 percent effective January 23, 2008 for service-connected right peripheral nerve involvement manifested by paralysis of the external popliteal nerve under DC 8521 is denied.  

Entitlement to a rating not to exceed 10 percent between March 2, 2007  and January 22, 2008, and not to exceed 20 percent effective January 23, 2008, for service-connected right peripheral nerve involvement manifested by paralysis of the sciatic nerve under DC 8520 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In a February 2015 rating decision, the AOJ denied entitlement to total disability based on individual unemployability (TDIU).  That same month, the Veteran filed a timely notice of disagreement regarding this issue.  Based on review of the claims file, it does not appear a statement of the case has been issued regarding this matter.  Accordingly, the February 2015 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).





Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's appeal regarding entitlement to TDIU and issue a statement of the case.  The RO should also advise him that he must file a substantive appeal within 60 days of the SOC.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


